Citation Nr: 1430036	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  99-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sinusitis.


(The issues of entitlement to service connection for hypertension, earlier effective date for the grant of service connection for low back disability, an increased rating for low back disability, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in separate Board decisions).

REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1973 to March 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at hearings conducted in November 2000, July 2008, May 2012, and May 2013.  Each hearing was held by one of the undersigned Veterans Law Judges (VLJs).  Copies of the hearing transcripts are associated with the claims file.  In June 2013, the Board received additional evidence along with a waiver of initial RO consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, in June 2013 the Veteran through counsel submitted additional evidence in support of the claim. Remand is necessary to obtain an addendum as to whether the Veteran's sinusitis began in service or is otherwise related to it.  

His service treatment records show no complaints, treatment, and/or diagnoses referable to the sinuses.  Instead, the records show that he was treated for tonsillitis.
VA afforded the Veteran relevant examinations in April 2002 and February 2013.  The 2002 VA examiner concluded that it is less likely than not that the Veteran's sinus disability originated during service.  The 2013 VA examiner concurred with the April 2002 examiner noting that while the Veteran currently has chronic sinusitis, there is no evidence that he was treated for sinusitis or rhinitis in the service treatment records.  

Nonetheless, the crux of the Veteran's argument appears to be that the diagnosis of tonsillitis rendered during service was a misdiagnosis.  Specifically, the Veteran's attorney stated that "[w]hen the military medical team of physicians diagnosed the Veteran with tonsillitis, they were actually diagnosing him with the end disease of sinusitis.  In support of this argument, the Veteran submitted in June 2013 a medical treatise article from the American Academy of Otolaryngology - Head and Neck Surgery and an online article from ENTMAGS.org.  One article indicated that the two most common problems affecting the tonsils and adenoids are recurrent infections of the nose and throat, as well as significant enlargement that causes nasal obstruction and/or breathing, swelling, and sleep problems.  The second article indicates that sinusitis causes tonsillitis.  

To help resolve the dispositive issues in this case, the case should be forwarded to the most recent VA examiner for an addendum.  An examiner has not had an opportunity to address and reconcile the Veteran's recent argument and medical treatise information.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA cardiologist who provided the February 2013 VA medical opinion regarding the etiology of the Veteran's sinusitis (or, if he is unavailable, from another suitably qualified clinician) to obtain an addendum.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

After an additional review of the claims file, the examiner is asked to:

a).  Determine whether the Veteran's tonsillitis diagnosed during service represented end-stage sinusitis.  

b).  Address the Veteran's contentions that his sinusitis is related to claimed in-service daily inhalation of gas fumes (see attorney's August 2012 argument), and to any dental work received in service (see March 2013 VA Form-9).

c).  Reconcile the opinion with all evidence of record, especially to include the service treatment records, the April 2002 and February 2013 VA examination reports, as well as the medical treatise/ magazine articles and written argument regarding sinusitis and tonsillitis received in June 2013.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Then readjudicate the service connection claim for sinusitis.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






	(CONTINUED ON NEXT PAGE)











______________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



______________________________
S. S. Toth
Veterans Law Judge
Board of Veterans' Appeals




_______________________________
Ronald W. Scholz
Veterans Law Judge
Board of Veterans' Appeals



_______________________________
Vito A. Clementi
Veterans Law Judge
Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



